Title: From George Washington to Lucy Flucker Knox, 30 June 1787
From: Washington, George
To: Knox, Lucy Flucker



[Philadelphia] Saturday.near 11 Oclock [30 June 1787]

Genl Washington presents his Compliments and best wishes to Mrs Knox. Business in the earlier part of the Morning, and

company since, having deprived him of the pleasure of taking a personal leave of her begs leave, before he goes to the Convention; to wish Mrs Knox a pleasent Journey, and happy meeting with her family in New York.
